DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “According to one embodiment,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Further, the abstract is not related to a method claim.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 20, the end colon should be a semicolon.  (Also see Claim 3, line 28.) Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the movement of the hold mechanism between a standby position and inclined position, does not reasonably provide enablement for the structural interface of the actuator that allows for the grip mechanism to turn between a standby position and inclined position.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Specifically, the claim limitations, “an actuator which holds the first and second grip portions in a standby position and turns the first and second grip portions between the standby position and an inclined position which is inclined with respect to the standby position” are not enabled in the specification. This is a critical feature of Claim 3 which claims the turning movement.
The breadth of the claims
Breadth of the limitation of the actuator
The nature of the invention
Transferring a grip target object by rotating it
The state of the prior art
The state of the art recognizes that the structure for moving the grip target object is critical and may be novel. See Tanaka et al. (US 2016/0137435) (“Tanaka”), FIG. 2-3 which shows critical structures of turning the grip target object. The interface of the current application for the claimed turning is not disclosed in such detail that is required for it to be enabled.
The level of one of ordinary skill
A robot designer with sufficient skill and experience in working with transferring a grip target object
The level of predictability in the art
The movement of a grip target object is predictable, however, the structures for accomplishing such movement are not necessarily known to one of ordinary skill.
The amount of direction provided by the inventor
The specification does not provide sufficient structure for the claimed turning.
The existence of working examples
Tanaka provides a structure for turning the grip mechanism (21/22), however, that structure is entirely internal to elastic passive joint part 20.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure
The quantity of experimentation would be substantial as the specification does not give any guidance for the interface needed for the turning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2016/0137435) (“Tanaka”).
Claim 1: an arm including a rotation fulcrum portion (19/20/21); and first and second grip portions (22) connected to the rotation fulcrum portion and turnable around the rotation fulcrum portion (FIG. 2-3; 20d), the transfer method comprising: 
gripping a first surface of a grip target object mounted on a mounting surface by the first grip portion (22);
gripping a second surface crossing the first surface of the grip target object by the second grip portion (22); 
lifting the arm together with the first and second grip portions, to lift the grip target object (15 lifts 19/20/21 between FIG. 7B-8B); 
turning the first and second grip portions, to tilt the grip target object with respect to the mounting surface and bring the grip target object into contact with the mounting surface (between FIG. 7B-8B);
maintaining the grip target object in a state of being tilted with respect to the mounting surface (via 20); 
moving the arm together with the first and second grip portions, to drag the grip target object on the mounting surface (between FIG. 7B-8B);
Claim 2: wherein when the grip target object is lifted, the first and second grip portions are naturally turned according to a weight of the grip target object, to tilt the grip target object with respect to the mounting surface (paragraphs [0067]-[0072]; passive spring/elastic member).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Schmalz et al. (US 2001/0052708) (“Schmalz”). Tanaka discloses:
Claim 3: an arm including a rotation fulcrum portion (19/20/21); first and second grip portions (22) connected to the rotation fulcrum portion and turnable around the rotation fulcrum portion (FIG. 2-3; 20d); an actuator (paragraphs [0067]-[0072]; passive spring/elastic member) which holds the first and second grip portions in a standby position and turns the first and second grip portions between the standby position and an inclined position which is inclined with respect to the standby position, the transfer method comprising: 
gripping a first surface of a grip target object mounted on a mounting surface by the first grip portion (22); 
gripping a second surface crossing the first surface of the grip target object by the second grip portion (22); 
lifting the arm together with the first and second grip portions and the actuator, to float the grip target object from the mounting surface (15 lifts 19/20/21 between FIG. 7B-8B); 
turning the first and second grip portions from the standby position to the inclined position by the actuator, to tilt the grip target object with respect to the mounting surface and bring the grip target object into contact with the mounting surface (between FIG. 7B-8B);
moving the arm together with the first and second grip portions and the actuator, to drag the grip target object on the mounting surface (between FIG. 7B-8B).
Tanaka does not directly show:
Claim 3: maintaining the first and second grip portions in the inclined position by the actuator.
Schmalz shows a similar device having:
Claim 3: maintaining the first and second grip portions in the inclined position by the actuator (paragraph [0079]);
for the purpose of increasing the accuracy of the positioning of the arm for increased efficiency by reducing movement errors (paragraphs [0043]/[0060]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka as taught by Schmalz and include Schmalz’s similar device having:
Claim 3: maintaining the first and second grip portions in the inclined position by the actuator;
for the purpose of increasing the accuracy of the positioning of the arm for increased efficiency by reducing movement errors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9498887 discloses tilting in FIG. 5C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652